Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendments filed xx. As directed, Claims 1,18 have been amended, and claims 1-10 and 12-20 are presently pending in this application.
Claim Interpretation
As noted in the previous action, the claim 1 and claim 18 limitation “metering section” is interpreted under 35 USC 112(f) as being “a substantially constant flow area.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10, 12-14, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US Pat. 7997868 B1, cited on IDS) in view of Bunker et al. (US 2010/0282721 A1, hereinafter “Bunker,” previously cited).
Regarding claim 1, Liang discloses a method for producing a diffusion cooling hole extending between a wall having a first wall surface and a second wall surface (Fig. 13), the method comprising: 

    PNG
    media_image1.png
    337
    718
    media_image1.png
    Greyscale

forming a cooling hole inlet at the first wall surface (forming the cooling hole inlet as shown in Annotated Fig. 13); 
forming a cooling hole outlet at the second wall surface (forming the outlet in the second wall surface, see Annotated Fig. 13); 
forming a metering section (Annotated Fig. 13, the metering section extending from the inlet to A, having a substantially constant flow area) downstream from the inlet; and 
forming a multi-lobed diffusing section (Annotated Fig. 13, with the lobes shown in Fig. 12) between the metering section and the outlet such that the metering section is between the inlet and the diffusing section (Fig. 13), wherein forming the diffusing section comprises: 
forming a first lobe (13, Fig. 12) that diverges longitudinally and laterally from the metering section and has a trailing edge (Annotated Fig. 12); 
forming a second lobe (14, Fig. 12) that diverges longitudinally from the metering section and has a trailing edge (Annotated Fig. 12); and 

    PNG
    media_image2.png
    319
    651
    media_image2.png
    Greyscale

forming an interlobe region (Annotated Fig. 12) that extends from an edge of the first lobe to an edge of the second lobe (denoted by ribs 17) such that the interlobe region diverges laterally in a downstream direction (Fig. 12), the interlobe region comprising:
 a downstream end (Annotated Fig. 12) adjacent the outlet, wherein an entirety of the downstream end extends at least to the trailing edges of the first lobe and the second lobe (beyond, as shown in Fig. 12); and
 a ridge (“rib” 18) that extends longitudinally within the interlobe region and that is formed by an intersection of a first portion extending from the first lobe and a second portion extending from the second lobe (Fig. 12).
Liang fails to disclose whether the features are formed by laser drilling, mechanical machining, etc. However, Bunker teaches, in a method for producing a diffusion cooling hole (Par. 0014) extending between a first and second wall surface (Fig. 2), an inlet, outlet, metering section and multi-lobed diffusing section are formed by a technique selected from the group consisting of laser drilling, particle beam machining, fluid jet guided laser machining, 
Regarding claim 2, Liang discloses the wall comprises a metal (“the metal surface,” Col 1 line 30, of the airfoil, Col. 1 lines 17-19).
Regarding claim 3, Liang fails to disclose the second wall surface comprising a coating. However, Bunker teaches a second wall surface (50) comprising a coating (Par. 0022) and wherein at least a portion of the cooling hole extends through the coating (Fig. 2). It would have been obvious to one of ordinary skill before the time of invention to modify the method of the modified Liang by forming the hole in a second wall surface having a coating as taught by Bunker because this amounts to a simple substitution of one wall material (a metal one with a coating) known in the art for another (the metal one without a coating, in Liang), with predictable results (producing the desired cooling hole which would continue to function as in Liang).
Regarding claim 4, Bunker teaches the coating comprises a bond coating ("bond layer," Par. 0022) and a thermal barrier coating ("TBC," Par. 0022). It would have been obvious to one of ordinary skill before the time of invention to modify the method of the modified Liang by forming the hole in a second wall surface having a coating as taught by Bunker because this 
Regarding claim 5, Bunker teaches a portion of the diffusing section is located within the coating (Fig. 2 and Par. 0024). It would have been obvious to one of ordinary skill before the time of invention to modify the method of the modified Liang by forming the hole in a second wall surface having a coating as taught by Bunker because this amounts to a simple substitution of one wall material (a metal one with a coating) known in the art for another (the metal one without a coating, in Liang), with predictable results (producing the desired cooling hole which would continue to function as in Liang).
Regarding claim 8, Bunker teaches the inlet and metering section are formed using a first laser having a pulse frequency between 5 Hz and 200 kHz (the pulse frequency is "greater than about 1000 Hz, Par. 0025) and a millisecond (10-3) to nanosecond (10-9) pulse duration range (ms or /mu.s. laser. Par. 0027), and wherein the multi-lobed diffusing section and outlet are formed using a second laser having a pulse frequency between 1 kHz and 200 kHz (the pulse frequency is "greater than about 1000 Hz, Par. 0025) and a pulse duration range from nano (10-9) to femto (10-15) seconds (ns/ps/fs laser. Par. 0027). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the method of Liang by forming the inlet and metering section and the multi-lobed diffusing section and outlet using the respective frequencies and duration as taught by Bunker because this amounts to a simple substitution of one machining method known in the art (the pulse frequency and duration 
Regarding claims 9-10, Bunker discloses the wall comprises a coating on the second wall surface (Par. 0022), and wherein at least a portion of the cooling hole extends through the coating (Fig. 2). It would have been obvious to one of ordinary skill before the time of invention to modify the method of the modified Liang by forming the hole in a second wall surface having a coating as taught by Bunker because this amounts to a simple substitution of one wall material (a metal one with a coating) known in the art for another (the metal one without a coating, in Liang), with predictable results (producing the desired cooling hole which would continue to function as in Liang).
Regarding claim 12, Bunker discloses the inlet, metering section, multi-lobed diffusing section and outlet are formed by drilling (with a laser. Par. 0027). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the method of Liang by forming the inlet, outlet, metering section and multi-lobed diffusing section by a laser drilling technique as taught by Bunker because this amounts to a simple substitution of one machining method known in the art (laser drilling as taught by Bunker) for another (the unspecified method of Liang) with predictable results (the features will be suitably formed as in Bunker).
Regarding claim 13, Bunker discloses the inlet and metering section are formed by drilling (laser drilling. Par. 0027), and wherein the multi-lobed diffusing section and outlet are formed using a laser having a pulse frequency between 1 kHz and 200 kHz and a pulse duration range from nano (10-9) to femto (10-15) seconds (pulse duration of "ns/ps/fs," Par. 0027, and frequency of "greater than about" 1kHz, Par. 0025). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the method of Liang by forming the sections by laser drilling with the above frequency and duration as taught by Bunker because this amounts to a simple substitution of one machining method known in the art (laser drilling as taught by Bunker) for another (the unspecified method of Liang) with predictable results (the features will be suitably formed as in Bunker).
Regarding claim 14, Bunker discloses the inlet and metering section are formed using a laser having a pulse frequency between 5 Hz and 200 kHz (frequency of "greater than about" 1kHz, Par. 0025), and a millisecond (10-3) to nanosecond (10-9) pulse duration range (ms or .mu.s. Par. 0027), and wherein the multi-lobed diffusing section and outlet are formed by a technique selected from the group consisting of drilling (laser drilling. Pars. 0025-0027). It would have been obvious to one of ordinary skill in the art before the date of invention to modify  the method of Liang by forming the sections by laser drilling with the above frequency and duration as taught by Bunker because this amounts to a simple substitution of one machining method known in the art (laser drilling as taught by Bunker) for another (the unspecified method of Liang) with predictable results (the features will be suitably formed as in Bunker).
Regarding claim 18, Liang discloses a method for producing a diffusion cooling hole extending between a wall having a first wall surface and a second wall surface (Fig. 13), the method comprising: 
forming a cooling hole inlet at the first wall surface (forming the cooling hole inlet as shown in Annotated Fig. 13); 
forming a cooling hole outlet at the second wall surface (forming the outlet in the second wall surface, see Annotated Fig. 13); 
forming a metering section (11, the metering section having a substantially constant flow area) downstream from the inlet; and 
forming a multi-lobed diffusing section (Annotated Fig. 13, with the lobes shown in Fig. 12) between the metering section and the outlet such that the metering section is between the inlet and the diffusing section (Fig. 13), wherein forming the diffusing section comprises: 
forming a first lobe (13, Fig. 12) that diverges longitudinally and laterally from the metering section and has a trailing edge (Annotated Fig. 12); 
forming a second lobe (14, Fig. 12) that diverges longitudinally from the metering section and has a trailing edge (Annotated Fig. 12); and 
forming an interlobe region (Annotated Fig. 12) that extends from an edge of the first lobe to an edge of the second lobe (denoted by ribs 17) such that the interlobe region diverges laterally in a downstream direction (Fig. 12), the interlobe region comprising:
 a downstream end (Annotated Fig. 12) adjacent the outlet, wherein an entirety of the downstream end extends at least to the trailing edges of the first lobe and the second lobe (beyond, as shown in Fig. 12); and

Liang fails to disclose the inlet and metering section formed by a first technique, and the outlet and multi-lobed diffusing section are formed by a different second technique.
whether the features are formed by laser drilling, mechanical machining, etc. However, Bunker teaches, in a method for producing a diffusion cooling hole (Par. 0014) extending between a first and second wall surface (Fig. 2), wherein the inlet and metering section are formed by a first technique being laser drilling (laser drilling with high power ms or .mu.s laser. Par. 0027), and wherein the outlet and multi-lobed diffusing section are formed by a second technique different from the first technique and being (a different type of) laser drilling (using a "a short-pulsed laser such as a ns/ps/fs laser," Par. 0027). It would have been obvious to one of ordinary skill in the art before the time of invention to modify  the method of Liang by forming the inlet, metering section by a first laser drilling technique, and the outlet and multi-lobed diffusing section by a second, different laser drilling technique, as taught by Bunker, because this amounts to a simple substitution of one machining method known in the art (the two laser drilling techniques as taught by Bunker) for another (the unspecified method of Liang) with predictable results (the features will be suitably formed as in Bunker).
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Bunker as applied to claim 5 above, and further in view of Patterson et al. (US 2009/0142548 Al, hereinafter "Patterson," previously cited).
Regarding claim 6, the modified Liang teaches the method of above, but fails to disclose whether or not the entire diffusing section is located within the coating. However, Patterson discloses a method of machining a cooling hole (Par. 0035 and Figs. 5-6) wherein the entire diffusing section is located within the coating (Annotated Fig. P-6 shows the diffusion area being placed entirely within the coating). At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of the modified Liang-Bunker by configuring the diffusing section to be located entirely within the coating as taught by Patterson in order to provide "an appropriately metered distribution of cooling air across the external surface of the component," (Patterson Par. 0035).
Regarding claim 7, Liang as modified teaches the method of above, but fails to disclose whether or not the metering section is located within the coating. However, Patterson discloses a method of machining a cooling hole (Par. 0035 and Figs. 5-6) wherein a portion of the metering section is located within the coating (Fig. P-6). At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of the modified Liang-Bunker by configuring a portion of the metering section to be located within the coating as taught by Patterson in order to provide "an appropriately metered distribution of cooling air across the external surface of the component," (Patterson Par. 0035).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Bunker as applied to claim 3 above, and further in view of Beck et al. (US 2008/0197120 Al, hereinafter "Beck," previously cited).
Regarding claim 15, the modified Liang teaches the method of above but fails to disclose the outlet and the portion of the diffusing portion extending through the coating being formed by masking. However, Beck teaches, in a laser hole forming process (Abstract), the outlet and the portion of the diffusing section extending through the coating are formed by masking (the masking is placed on the surface. Par. 0057, and then the part is machined, so the surface features, namely the outlet and the portion of the diffusing portion extending through the coating, are formed by masking). The advantage of masking is that it protects the parts of the surface which are not to be machined (Beck Par. 0057), and in particular those which have a metallic coating but no ceramic coating (Par. 0058). At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of the modified Liang-Bunker by using masking to form the outlet and portion of the diffusing portion, as taught by Beck, in order to protect the remaining part of the surface.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Bunker as applied to claim 1 above, and further in view of Crow et al. (US Pat. 5609779, hereinafter "Crow," previously cited).
Regarding claim 16, the modified Liang teaches the method of above, but fails to disclose the order of forming the inlet and outlet, etc. However, Crow teaches a method of laser machining a hole (Abstract) wherein the inlet and the metering section are formed before the diffusing section and the outlet ("the laser 24 is first used to...form the circular cross-section feed hole 16 [shown in Fig. 3].... Next, the diffuser is formed." Col. 5, lines 45-55). The advantage of forming the inlet and metering section first and then forming the diffusing section and the outlet is that the metering section can be used "as a centering hole," (Crow, Cool. 5, lines 49-51). At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of the modified Liang-Bunker by forming the inlet and the metering section before the diffusing section and the outlet, as taught by Crow, in order to use the metering section as a centering hole and thus improve the ease of positioning the diffusing section and outlet. Furthermore, this modification amounts to selecting one from a limited list of options (either the inlet and metering section are machined before the outlet and diffusing section, or they are machined after.)
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang in view of Bunker as applied to claim 1 above, and further in view of Beck (US 2007/0119832 Al, hereinafter "Beck '832," previously cited).
Regarding claim 17, the modified Liang teaches the method of above, but fails to disclose the order of forming the inlet and outlet, etc. However, Beck '832 teaches the inlet and metering section formed after the diffusing section and outlet (Par. 0031 and Fig. 4). At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of the modified Liang-Bunker by forming the inlet and the metering section after the diffusing section and the outlet, as taught by Beck '832, because the laser light is incident on the second wall surface first, and these features are in the second wall surface, so that the laser machines the features in order. Furthermore, this modification amounts to selecting one from a limited list of options (either the inlet and metering section are machined before the outlet and diffusing section, or they are machined after.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bunker-Liang-Lee has been replaced with Liang (notice that this is a different Liang reference from that cited in the previous action) as modified by Bunker to teach the interlobe region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761